Motion Denied and Order filed March 12, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00650-CR
                              NO. 14-19-00651-CR
                                  ____________

                 JASMYNE LAMARQUE VAUGHN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1590390 and 1590391


                                    ORDER

      Appellant is represented by appointed counsel, Natalie Schultz. Appellant’s
brief was originally due November 15, 2019. We have granted a total of 87 days to
file appellant’s brief until February 10, 2020. When we granted the last extension,
we noted that no further extensions would be granted absent exceptional
circumstances.
      On February 24, 2020, Schultz filed a further request for extension of another
90 days to file appellant’s brief. Schultz did not allege any exceptional circumstances
in the request.

      We deny the request for extension and issue the following order.

      We order Natalie Schultz to file a brief with the clerk of this court on or before
March 30, 2020. If counsel does not timely file appellant’s brief as ordered, the
court may issue an order abating the appeal and directing the trial court to conduct a
hearing to determine the reason for the failure to file the brief and the consideration
of sanctions, appointment of new counsel, or other appropriate relief.

                                   PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                          2